Citation Nr: 0804605	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-05 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable rating for keratoderma punctata 
on the feet and hands, to include whether the veteran is 
entitled to a separate compensable evaluation for any upper 
or lower extremity.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel




INTRODUCTION

The veteran had active service from January 1969 until 
November 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in Nashville, Tennessee.

In September 2005, the veteran requested review by a Decision 
Review Officer (DRO) of his claim on appeal.  In a January 
2006 statement of the case a DRO addressed his claim de novo 
as part of the appeal process. See 38 CFR § 3.2600 (2007).  
Accordingly, the Board considers his claim to have been 
properly adjudicated at the RO level.

The veteran appears to raise a contention that the disability 
at issue, when considered in light of effects on both hands 
and both feet, caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation).  The veteran appears to be raising a claim for a 
total disability evaluation based on individual 
unemployability caused by service-connected disability.  The 
veteran's claim of entitlement to TDIU is REFERRED to the RO 
for action.  

The claim for a compensable evaluation for a service-
connected skin disability of each hand is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


FINDING OF FACT

The veteran's service-connected skin disability results in 
lesions on each foot that are tender on light palpation and 
with walking.  




CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected left foot keratoderma punctata and for a 
compensable evaluation for service-connected right foot 
keratoderma punctata are met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.27, 4.118, 
Diagnostic Code 7899-7806 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Pursuant to the VCAA, or an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).   Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the veteran is challenging the evaluation assigned for 
his service-connected skin disability.  In a June 2004 
letter, the RO advised the veteran that he should submit or 
identify evidence that his skin disability had increased in 
severity, and advised the veteran of the types of evidence 
which might assist in establishing that claim, and advised 
the veteran that VA examination would be scheduled.  A few 
months later, the veteran requested that the examination be 
scheduled.  In the January 2006 statement of the case (SOC), 
the veteran was advised of all potential evaluations under 
Diagnostic Code (DC) 7806.  Following this notice, the 
veteran sought an increased evaluation for the disfigurement 
of his hands, an exposed area of the body.  The veteran's 
representative then provided argument on behalf of the 
veteran that discussed the criteria for an increased 
evaluation and discussed the veteran's limitations in daily 
life based on the skin condition of his feet.  The veteran 
and a family member than submitted a statement describing the 
effects on the veteran's life and his ability to work and 
perform daily activities in light of his service-connected 
skin disability.  These statements establish that the veteran 
understood that his disability would be evaluated based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  Service medical 
records, post-service private clinical records, VA outpatient 
treatment records, and reports of VA examinations have been 
obtained.  In addition, color photographs are of record.  The 
veteran has submitted lay statements from a family member in 
his behalf.  The veteran provided his written contentions and 
that of family members.  The veteran has not identified any 
additional evidence that might be relevant to his claim.  As 
such, all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
case is ready for appellate review.

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The duties to assist and 
notify the veteran have been met, and appellate review may 
proceed.  

Claim for increased initial evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Further, 
where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

The veteran's claim of entitlement to a compensable rating 
for his service-connected keratoderma punctata of feet and 
hands was received in May 2004.  Throughout the rating period 
on appeal, he has been assigned a noncompensable rating 
pursuant to DC 7899-7806.  

The veteran's specific disability is not listed on the Rating 
Schedule, and the RO assigned Diagnostic Code 7899 pursuant 
to 38 C.F.R. § 4.27, which provides that unlisted 
disabilities requiring rating by analogy will be coded first 
the numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20 (2006).  The RO determined that the most 
closely analogous diagnostic code is 38 C.F.R. § 4.118, DC 
7806, dermatitis or eczema.

Under DC 7806, a noncompensable rating is assigned when 
involvement is less than 5 percent of the entire body or less 
than 5 percent of the exposed areas affected, and; no more 
than topical therapy required during the past 12-month 
period.  A 10 percent evaluation is warranted with 
involvement of at least 5 percent, but less than 20 percent 
of the entire body, or at least 5 percent, but less than 
20 ercent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  38 C.F.R. § 
4.118, DC 7806.  

However, after review of the evidence, and review of the 
veteran's allegation, the Board finds that the evidence 
supports a compensable evaluation under DC 7804 for painful 
scarring, by analogy.  Although the active lesions resulting 
from the veteran's skin disability on the feet are not 
permanent, and my be removed using several types of 
therapies, it appears that the lesions on the veteran's feet 
are of such duration that he has had constant foot since the 
inception of this claim.  The examiners note that the veteran 
has pain on palpation, and the evidence, including lay 
statements, establishes that the veteran must wear special 
shoes, but continues to have pain with ambulation.  These 
objective findings support a compensable rating for each 
foot.

VA treatment records dated from 1995 to 1997 reflect that he 
veteran has had continued complaints of pain in his hands and 
feet from bunions and callouses and that he has experienced 
difficulty walking due to the pain.  A June 1997 VA treatment 
record reflects that he underwent an excision of bunions and 
calluses that year, but that they had returned less than a 
month later and were still causing pain.  

During a VA examination performed in January 2006, the 
veteran reported that he experiences intermittent pain when 
his pitted nodules are inflamed, which is precipitated with a 
change in weather.  He also indicated that he has not had 
treatment in the past 12 months and that his last laser or 
cryotherapy treatment to the lesions was in 1996.  This is 
consistent with two excisions of record in 1979 and 1997.  

Physical examination of the feet revealed that his lesions 
were tender to light palpitation.  They were also chronic in 
appearance and were more prominent in weight bearing creases.  
All nodular plugs/pits were raised.  In addition, his gait 
was observed as slow and antalgic.  However, there was no 
adherence, keloids, erythema or drainage found.  The affected 
area on the right foot measured less than 1 percent and it 
also measured less than 1 percent on the left.  

Regarding the feet, the examiner found that weight bearing 
ambulation and prolonged standing would cause discomfort.  
Overall, the examiner concluded that the total percentage of 
exposed areas affected was less than 4 percent.  Images of 
the palmar surface and the plantar surface of his feet are 
consistent with the examiner's findings.  

Given that the veteran's service-connected skin disorder 
affects less than 4 percent of the exposed area affected and 
that he is not being treated with intermittent systemic 
therapy, a compensable rating under DC 7806 is not is not 
warranted.  Under the revised version of the skin rating 
criteria, Diagnostic Code 7806 instructs that 
dermatitis/eczema (which includes keratoderma punctata) is to 
be rated either as disfigurement of the head, face or neck or 
as scars, depending on the predominant disability.  

In the present case, the veteran's head, face, and neck are 
not affected and there are no findings of disfigurement.  The 
Lesion may also be evaluated as scars, with on the basis or 
pain or limitation of motion, or both, if the symptoms of 
disability do not overlap.  There is no finding of pain in 
either foot with range of motion or any joint, to include the 
ankles or toes.  However, there is pain with palpation of 
each lesion and pain on weight bearing.  The Board finds that 
the pain is equivalent to a painful scar of each foot.  As 
such, a compensable evaluation is in order for each foot.  

The Board has also considered whether any alternate 
Diagnostic Codes entitle the veteran to a compensable 
disability evaluation.  However, no other Code sections are 
found to be relevant.   As noted above, there is no 
disfigurement of the head or face, no limitation of motion, 
and the lesions appear to be stable with no irritation.  
Because the lesions are not permanent, but apparently may be 
removed with various types of treatment, it is not 
appropriate to assign a compensable evaluation for each 
lesion, so an evaluating in excess of 10 percent is not 
appropriate for either foot.  In this case, the Board has 
also considered whether staged ratings are appropriate, but 
finds no distinct time periods where the veteran's symptoms 
warrant different ratings.  See Hart v. Mansfield, No. 05-
2424 (Vet. App. Nov. 19, 2007).  The veteran's complaints of 
pain in each foot have been considered in assigning a 
compensable evaluation for each foot.

As the preponderance of the evidence is against an evaluation 
in excess of 10 percent for each foot, the benefit of the 
doubt rule is not applicable to warrant a higher evaluation.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  A 10 percent evaluation for service-
connected disability, right foot, and a 10 percent evaluation 
for service-connected disability, left foot, is granted, but 
no higher evaluation.


ORDER

A compensable rating for keratoderma punctata, left foot, is 
granted, subject to law and regulations governing assignment 
of an award of monetary compensation.  

A compensable rating for keratoderma punctata, right foot, is 
granted, subject to law and regulations governing assignment 
of an award of monetary compensation.  


REMAND

The examiner noted that whenever there is a large plug/pit on 
the palmar surface of one or the other of the veteran's 
hands, it may become tender, but it does not preclude hand 
movement.  However, the examiner indicated that the veteran's 
hand pain due to the service-connected skin disability was 
intermittent.  This information is not sufficient for 
assignment of an evaluation for the left hand or the right 
hand.  Further medical development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be provided with 
notice of the requirements for a compensable 
evaluation of either hand or both hands, 
including under applicable alternative 
diagnostic codes.  Vazquez-Flores v. Peake, 
No. 05-0355, (U.S. Vet. App. January 30, 
2008).

2.  The veteran should again be afforded the 
opportunity to provide, identify, or submit 
evidence as to the symptoms of the service-
connected skin disability in each hand during 
the pendeancy of this claim, including 
alternative types of evidence as to the 
chronicity of pain in each hand, including 
statements from co-workers and supervisors 
who may have observed relevant symptoms; 
employment records showing use of leave 
related to a claimed disorder; evidence of 
medications used for a claimed disorder, such 
as pharmacy records or records of payment for 
medications,  or other relevant evidence.

3.  The veteran should be scheduled for VA 
examination for of the skin or his hands.  
The examiner should describe each lesion on 
the hands, and should state how long that 
lesion has been present, if known.  The 
examiner should state, as to each lesion or 
nodule, whether that lesion is tender or 
painful on palpation or on use of the hand.  
The examiner should describe more 
specifically whether there is pain on 
movement of either hand, and whether there is 
pain on use.  The examiner should describe 
whether any activities of daily living or any 
work related or work-type activities are 
painful because of movement at a lesion.  
Color photographs of each hand should again 
be obtained.

The veteran's claims folder, including a copy 
of this REMAND, relevant service medical 
records, and post-service records, should be 
reviewed by the examiner in conjunction with 
the examination.  Based on review of the 
entire record and examination of the veteran, 
the examiner should:

Any opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record.  

4.  After ensuring that all of the 
requested development has been completed 
in accordance with the directives of this 
REMAND, and after any additional 
development required, the issue on appeal 
for a separate compensable evaluation for 
the right hand and a separate compensable 
evaluation for the left hand, should be 
addressed, and the veteran should be 
rovided an appropriate opportunity to 
respond.
The Board intimates no opinion as to the ultimate outcome of 
this case.  The purpose of this remand is to notify the 
veteran of the information and evidence needed to 
substantiate his service connection claims, and to further 
develop the veteran's claims.  

The veteran is advised that failure to cooperate by reporting 
for the examination may result in denial of the claim.  38 
C.F.R. § 3.655 (2007).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


